DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Heather P. Hildreth; Agent of Record (Reg. No. 75,978) on 03/09/2021.



                                      


ABSTRACT
--A fan assembly and a refrigerator including a fan assembly may prevent a backward flow of air via a spoke configured to be in parallel with a direction of a fan outlet flow. The fan assembly may include a fan including a hub and blades, a motor to rotate the hub, an outer housing or housing that accommodates the fan, a support frame or frame including an annular body or frame body provided in and coupled to the housing, a bracket centrally positioned in the frame body that fixes the motor, spokes extending between and coupled to the frame body and the bracket, and anti-vibration members arranged along and fixed to the frame body. The anti-vibration members connect the frame body to the housing. A protrusion protrudes outward from and along an outer circumferential face of the frame body to prevent a backflow of air from the fan.--

Claim 15 has been amended and replaced by the following: 
--15. (Currently Amended) A fan assembly, including: a fan having a hub and a plurality of blades coupled to the hub; a circular frame including: a first ring having a first diameter, a plurality of spokes extending radially outward from the first ring, wherein first ends of the plurality of spokes are coupled to the first ring, a second ring having a second diameter greater than the first diameter, wherein second ends of the spokes are coupled to the second ring; a housing provided between the fan and the circular frame; a motor configured to rotate the plurality of blades, wherein the motor includes a base and a housing, the base being fixed to the first ring and the housing of the motor being provided in the hub of the fan, wherein the blades have a predetermined blade pitch or blade angle relative to the hub that corresponds to an angle at which air leaving the blades flows relative to the frame when the fan is rotated, and wherein the spokes are inclined planes having an inclination angle relative to a radial plane of the frame that is equal to the angle at which the air leaving the blades flows[[.]]; and a flange extending radially outward from the second ring of the frame, wherein the flange extends a predetermined amount away from the frame, and is oriented such that a backflow of air contacts a maximum surface area of the flange so that the backflow of air is blocked from flowing back to the fan.--


Claims 18 and 19 have been cancelled.

Allowable Subject Matter
2.         Claims 1-7, 9-17, 20 and 21 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the fan assembly, including: a protrusion or flange protruding from and along a first surface of the frame body to prevent a backflow of air from the fan, 3Serial No. 16/197,485Docket No. DAE-0067 Reply to Office Action of wherein each of the spokes in the plurality of spokes has an inclination angle corresponding to an outlet flow angle of air leaving the blades of instant independent claims 1, 12 and 15.
The following references (US 20110000490 A1) to Gillotin et al., (US 20100012116 A1) to RITTNER et al., (US 4960119 A) to Hamlin, (US 9089721 B1) to Horstman; Raymond et al., and (US 4651728 A) to Gupta et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1, 12 and 15. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

03/11/2021